DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/486935 (reference application). Because Claims 1-20 of the instant application are the same or identical as claims 1-20 of copending Application No. 17/486935This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Below in the table shows that how claims 1-20 of instant application are not patentably distinct from claims 1-20 of copending Application No. 17/486935. 

                Instant application
          Application No. 17/486935
1. A manufacturing method of a metal structure, comprising: forming a seed layer on a substrate; forming a patterned metal layer on the seed layer, wherein the patterned metal layer comprises a metal member; forming a first patterned photoresist layer on the seed layer, wherein a thickness of the first patterned photoresist layer is less than a thickness of the patterned metal layer; and performing a first patterning process to the seed layer through the first patterned photoresist layer to form a patterned seed layer, wherein after the first patterning process, the metal member comprises a first part and a second part, the first part is disposed between the patterned seed layer and the second part, and a width of the first part is greater than a width of the second part.

2. The manufacturing method of the metal structure according to claim 1, wherein the first part of the metal member comprises a fist side surface, the second part of the metal member comprises a second side surface, and a gap exists between the first side surface and the second side surface, wherein a ratio of the gap to a thickness of the seed layer is greater than or equal to 1.1 and less than or equal to 3.

3. The manufacturing method of the metal structure according to claim 2, wherein the first side surface and the second side surface are located on a same side.

4. The manufacturing method of the metal structure according to claim 1, wherein a thickness of the first part of the metal member is substantially the same as the thickness of the first patterned photoresist layer.

5. The manufacturing method of the metal structure according to claim 1, wherein the first patterned photoresist layer contacts a portion of a side surface of the metal member.

6. The manufacturing method of the metal structure according to claim 5, wherein another portion of the side surface of the metal member and a top surface of the metal member are exposed from the first patterned photoresist layer.

7. The manufacturing method of the metal structure according to claim 1, further comprising forming a release layer on the substrate, wherein the release layer is disposed between the substrate and the seed layer.

8. The manufacturing method of the metal structure according to claim 7, further comprising forming an insulating layer on the substrate, wherein the insulating layer covers the patterned metal layer and the patterned seed layer.

9. The manufacturing method of the metal structure according to claim 8, further comprising removing the substrate and the release layer after forming the insulating layer.

10. The manufacturing method of the metal structure according to claim 9, further comprising removing the patterned seed layer after removing the substrate and the release layer.

11. The manufacturing method of the metal structure according to claim 1, wherein the thickness of the first patterned photoresist layer is greater than or equal to 1µm and less than or equal to 2µm.

12. The manufacturing method of the metal structure according to claim 1, wherein after the first patterning process, the patterned seed layer comprises a metal pattern, and a width of the metal pattern is greater than the width of the first part of the metal member.

13. The manufacturing method of the metal structure according to claim 1, further comprising performing a second patterning process to the patterned seed layer, wherein after the second patterning process, the patterned seed layer comprises a metal pattern, and a width of the metal pattern is substantially the same as the width of the first part of the metal member.

14. The manufacturing method of the metal structure according to claim 1, further comprising performing a second patterning process to the patterned seed layer, wherein after the second patterning process, a portion of the patterned seed layer that is not covered by the patterned metal layer is removed.

15. The manufacturing method of the metal structure according to claim 1, wherein the forming the patterned metal layer on the seed layer comprises: forming a second patterned photoresist layer on the seed layer, wherein the second patterned photoresist layer comprises a trench; and forming the metal member of the patterned metal layer in the trench of the second patterned photoresist layer.

16. The manufacturing method of the metal structure according to claim 15, wherein the thickness of the first patterned photoresist layer is less than a thickness of the second patterned photoresist layer.

17. The manufacturing method of the metal structure according to claim 15, wherein a thickness of the second patterned photoresist layer is greater than the thickness of the patterned metal layer.

18. The manufacturing method of the metal structure according to claim 15, wherein a thickness of the second patterned photoresist layer is greater than or equal to 2.1 µm and less than or equal to 5µm.

19. The manufacturing method of the metal structure according to claim 1, wherein the first patterned photoresist layer comprises an opening or a plurality of openings.
20. The manufacturing method of the metal structure according to claim 19, wherein the plurality of openings have identical or different patterns in a top view. 
 1. A manufacturing method of a metal structure, comprising: forming a seed layer on a substrate; forming a patterned metal layer on the seed layer, wherein the patterned metal layer comprises a metal member; forming a first patterned photoresist layer on the seed layer, wherein a thickness of the first patterned photoresist layer is less than a thickness of the patterned metal layer; and performing a first patterning process to the seed layer through the first patterned photoresist layer to form a patterned seed layer, wherein after the first patterning process, the metal member comprises a first part and a second part, the first part is disposed between the patterned seed layer and the second part, and a width of the first part is greater than a width of the second part. 

2. The manufacturing method of the metal structure according to claim 1, wherein the first part of the metal member comprises a first side surface, the second part of the metal member comprises a second side surface, and a gap exists between the first side surface and the second side surface, wherein a ratio of the gap to a thickness of the seed layer is greater than or equal to 1.1 and less than or equal to 3. 

3. The manufacturing method of the metal structure according to claim 2, wherein the first side surface and the second side surface are located on a same side. 

4. The manufacturing method of the metal structure according to claim 1, wherein a thickness of the first part of the metal member is substantially the same as the thickness of the first patterned photoresist layer. 

5. The manufacturing method of the metal structure according to claim 1, wherein the first patterned photoresist layer contacts a portion of a side surface of the metal member. 

6. The manufacturing method of the metal structure according to claim 5, wherein another portion of the side surface of the metal member and a top surface of the metal member are exposed from the first patterned photoresist layer. 

7. The manufacturing method of the metal structure according to claim 1, further comprising forming a release layer on the substrate, wherein the release layer is disposed between the substrate and the seed layer. 

8. The manufacturing method of the metal structure according to claim 7, further comprising forming an insulating layer on the substrate, wherein the insulating layer covers the patterned metal layer and the patterned seed layer. 

9. The manufacturing method of the metal structure according to claim 8, further comprising removing the substrate and the release layer after forming the insulating layer. 

10. The manufacturing method of the metal structure according to claim 9, further comprising removing the patterned seed layer after removing the substrate and the release layer. 

11. The manufacturing method of the metal structure according to claim 1, wherein the thickness of the first patterned photoresist layer is greater than or equal to 1 µm and less than or equal to 2 µm. 

12. The manufacturing method of the metal structure according to claim 1, wherein after the first patterning process, the patterned seed layer comprises a metal pattern, and a width of the metal pattern is greater than the width of the first part of the metal member. 

13. The manufacturing method of the metal structure according to claim 1, further comprising performing a second patterning process to the patterned seed layer, wherein after the second patterning process, the patterned seed layer comprises a metal pattern, and a width of the metal pattern is substantially the same as the width of the first part of the metal member. 

14. The manufacturing method of the metal structure according to claim 1, further comprising performing a second patterning process to the patterned seed layer, wherein after the second patterning process, a portion of the patterned seed layer that is not covered by the patterned metal layer is removed. 

15. The manufacturing method of the metal structure according to claim 1, wherein the forming the patterned metal layer on the seed layer comprises: forming a second patterned photoresist layer on the seed layer, wherein the second patterned photoresist layer comprises a trench; and forming the metal member of the patterned metal layer in the trench of the second patterned photoresist layer. 

16. The manufacturing method of the metal structure according to claim 15, wherein the thickness of the first patterned photoresist layer is less than a thickness of the second patterned photoresist layer. 

17. The manufacturing method of the metal structure according to claim 15, wherein a thickness of the second patterned photoresist layer is greater than the thickness of the patterned metal layer. 

18. The manufacturing method of the metal structure according to claim 15, wherein a thickness of the second patterned photoresist layer is greater than or equal to 2.1 µm and less than or equal to 5 µm. 

19. The manufacturing method of the metal structure according to claim 1, wherein the first patterned photoresist layer comprises an opening or a plurality of openings. 
20. The manufacturing method of the metal structure according to claim 19, wherein the plurality of openings have identical or different patterns in a top view.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh, US 6117784, in view of Kang, US 2014/0102767.
Regarding claim 1, Uzoh discloses; a manufacturing method of a metal structure, comprising: 												forming a seed layer (Fig. 3; 5 and Col. 4; Ln. 25) on a substrate (Fig. 3; 1 and Col. 3; Ln. 1); 										forming a patterned metal layer (Fig. 3-4; 4 and Col. 3; Ln. 38-39) on the seed layer, wherein the patterned metal layer comprises a metal member (Fig. 3-4; member of metal layer 4 and Col. 3; Ln. 38-39); 							forming a first patterned photoresist layer (Fig. 4-5; 3 and Col. 3; Ln. 20-21) on the seed layer, wherein a thickness of the first patterned photoresist layer is less than (Fig. 4; 3, 4; thickness of photoresist 3 is less than metal layer 4) a thickness of the patterned metal layer; and 											performing a first patterning process (Fig. 5-6 and Col. 4; Ln. 21-25; uncovered seed layer removed after photoresist layer is stripped) to the seed layer through the first patterned photoresist layer to form a patterned seed layer (Fig. 5-6; 2; patterned seed layer copper 2 and Col. 4; Ln. 51-52), 								wherein after the first patterning process, the metal member comprises a first part (Fig. 3-4; part of the member of metal layer 4 and Col. 3; Ln. 38-39).				Uzoh substantially discloses the invention including patterned seed layer with patterned metal layer but is silent about a second part, the first part is disposed between the patterned seed layer and the second part, and a width of the first part is greater than a width of the second part. However Kang teaches about a second part (Fig. 2G; 42), the first part is disposed (Fig. 2G; 40 is disposed between 141 and 42) between the patterned seed layer and the second part, and a width of the first part is greater (Fig. 2G; width of 40 is greater than the width of 42) than a width of the second part.		
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uzoh by providing a second part, the first part is disposed between the patterned seed layer and the second part, and a width of the first part is greater than a width of the second part, as taught by Kang, to provide a multi-layer type printed circuit board including a pillar for electrical connection using a dry film [0013] and to improve the circuit density of the multi-layer type printed circuit board, in particular, implement the electrical connection using the easily formed pillar instead of the vias of the prior art [0047]. 
Regarding claim 5, Uzoh discloses; the first patterned photoresist layer contacts (Fig. 4; photoresist 3 contacts a side surface of the member of metal layer 4) a portion of a side surface of the metal member.
Regarding claim 6, Uzoh discloses; another portion of the side surface of the metal member and a top surface of the metal member are exposed (Fig. 4; photoresist 3 exposed top surface and top portion of the side surface of the member of metal layer 4) from the first patterned photoresist layer.
Regarding claim 19, Uzoh discloses; the first patterned photoresist layer comprises an opening or a plurality of openings (Fig. 5; 3 and Col. 3; Ln. 20-21; openings at photoresist 3).
Regarding claim 20, Uzoh discloses; the plurality of openings have identical openings (Fig. 5; 3 and Col. 3; Ln. 20-21; openings at photoresist 3 are identical) or different patterns in a top view.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh, US 6117784, in view of Kang, US 2014/0102767 as applied to claims 1, 5-6 and 19-20  above, and further in view of Zhu, US 2015/0068299.
Regarding claims 4 and 11, Uzoh substantially discloses the invention including method step of patterned photoresist layer but is silent about a thickness of the first part of the metal member is substantially the same as the thickness of the first patterned photoresist layer in claim 4 and the thickness of the first patterned photoresist layer is greater than or equal to 1µm and less than or equal to 2µm in claim 11. 
However Zhu teaches that a thickness of the first part of the metal member (104) is substantially the same as the thickness of the first patterned photoresist layer (20), see  Fig. 2A and [0031] and the first photoresist layer 350 is applied through a spin coating method to achieve a thickness of approximately 1 micrometer, see  Fig. 7B and [0042].			
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uzoh by providing a thickness of the first part of the metal member is substantially the same as the thickness of the first patterned photoresist layer in claim 4 and the thickness of the first patterned photoresist layer is greater than or equal to 1µm and less than or equal to 2µm in claim 11, as taught by Zhu, so that the first photoresist layer is patterned in such a way as to create the desired pattern of wires, contact pads, and structures that are desired in the sensing device [0043].

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh, US 6117784, in view of Kang, US 2014/0102767 as applied to claims 1, 5-6 and 19-20  above, and further in view of TAJIMA, US 2020/0098678.
Regarding claims 7-10, Uzoh substantially discloses the invention including method step of patterned metal and seed layer but is silent about the method steps of forming a release layer on the substrate, wherein the release layer is disposed between the substrate and the seed layer in claim 7, forming an insulating layer on the substrate, wherein the insulating layer covers the patterned metal layer and the patterned seed layer in claim 8, removing the substrate and the release layer after forming the insulating layer in claim 9 and removing the patterned seed layer after removing the substrate and the release layer in claim 10. 							However TAJIMA teaches about the method steps of forming a release layer (Fig. 6A; 101) on the substrate, wherein the release layer is disposed between ([0041-0042]; release layer 101 formed between the substrate 100 and seed layer 105) the substrate and the seed layer in claim 7, forming an insulating layer (Fig. 8B; 11) on the substrate, wherein the insulating layer covers (Fig. 8B; insulating layer 11 covers patterned conductive layer 18, 12 and patterned top layer 104 of seed layer 105) the patterned metal layer and the patterned seed layer in claim 8, removing (Fig. 10-11and [0059]; release layer 101 and substrate 100 are removed) the substrate and the release layer after forming the insulating layer in claim 9 and removing (Fig. 11-12A and [0059-0060]; exposed seed layer 105 is removed) the patterned seed layer after removing the substrate and the release layer in claim 10.							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uzoh by providing the method steps of forming a release layer on the substrate, wherein the release layer is disposed between the substrate and the seed layer in claim 7, forming an insulating layer on the substrate, wherein the insulating layer covers the patterned metal layer and the patterned seed layer in claim 8, removing the substrate and the release layer after forming the insulating layer in claim 9 and removing the patterned seed layer after removing the substrate and the release layer in claim 10, as taught by TAJIMA, as a result, the semiconductor device can be thinner compared to the case where a printed circuit board is used [0065].

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Uzoh, US 6117784, in view of Kang, US 2014/0102767 as applied to claims 1, 5-6 and 19-20  above, and further in view of PARK, US 2018/0174990.
Regarding claim 12, Uzoh substantially discloses the invention including after the first patterning process, the patterned seed layer comprises a metal pattern (Fig. 3-4; 4 and Col. 3; Ln. 38-39) but is silent about a width of the metal pattern is greater than the width of the first part of the metal member. 
However PARK teaches about a width of the metal pattern is greater (Fig. 5G; width of seed layer pattern 108a is greater than width of  copper pillar 112a)  than the width of the first part of the metal member.			
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Uzoh by providing a width of the metal pattern is greater than the width of the first part of the metal member, as taught by PARK, to provid a method for forming bumps of a semiconductor package to suppress a final height difference between main bumps and support bumps that is caused by a height difference between areas of an underlying layer when viewed on a cross-section [0021].


Allowable Subject Matter
Claims 2-3 and 13-18 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/for Vo, Peter, Supervisory Patent Examiner of Art Unit 3729